Citation Nr: 1804238	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  08-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 25, 2010, in excess of 20 percent effective January 25, 2010, and in excess of 10 percent, effective June 1, 2015 for residuals of avulsion fracture to the left ankle.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  The propriety of the reduction of the disability evaluation for the Veteran's residuals of avulsion fracture to the left ankle from 20 percent to 10 percent, effective June 1, 2015.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a March 2016 travel Board hearing before a Veterans Law Judge (VLJ) at the RO in Chicago, Illinois, and a hearing transcript is of record.  In October 2017, VA sent a letter to the Veteran notifying him that the VLJ who conducted the hearing was no longer available to decide his case, and asked him whether he desired to have another hearing.  In November 2017, the Veteran responded that he did not want an additional hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

The Board also observes that, at the beginning of the appeal, the Veteran was represented by the Disabled Veterans of America.  Thereafter, the Veteran appointed the Vietnam Veterans of America, as his representative, in a March 2015 VA Form 21-22, effectively revoking the prior representation by the Disabled Veterans of American.  Accordingly, the Board recognizes the Vietnam Veterans of America as the Veteran's current representative in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board's review of the claims file reveals that additional development is needed.

Concerning the claim of the propriety of the reduction of the rating of the disability evaluation for the Veteran's residuals of avulsion fracture to the left ankle from 20 percent to 10 percent, effective June 1, 2015, a review of the record reflects that a September 2014 letter rating decision proposed a reduction in the rating for the left ankle.  A subsequent February 2015 rating decision reduced the rating.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2015.  

In the prior December 2016 decision, the Board noted in the Introduction that a timely NOD had been submitted but no Statement of the Case (SOC) had been issued.  Accordingly, the Board noted that it did not yet have jurisdiction as to that issue.  Generally, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a SOC, and the RO's failure to issue a SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999).  Given the change to virtual systems, the Board in December 2016 chose not to remand the issue, likely because the NOD was so recent and there was also a March 2015 letter from the AOJ advising the Veteran of his options and asking whether he desired a Decision Review Officer process or a traditional appeal process.  Thus, it appeared the AOJ was actively working the new NOD.  

Unfortunately, a review of the record reflects that a SOC has still not been issued as to the reduction.  While the AOJ issued a Supplemental Statement of the Case (SSOC) in July 2017, this dealt only with the issue of entitlement to an increased rating for the left ankle and did not discuss the propriety of the reduction or even cite to the applicable laws and regulations concerning reductions.  A claim concerning whether a reduction in rating is proper is separate from a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Accordingly, as there is no SOC or SSOC which addresses the propriety of the reduction, the claim must be remanded.  The claim concerning the evaluation of the residuals of the avulsion fraction of the left ankle is inextricably intertwined with the reduction and is therefore also remanded.

The record reflects that the Veteran receives Social Security Administration (SSA) Disability benefits.  See March 2016 Board hearing transcript and May 2011 decision of SSA. VA is, therefore, on notice of records that may be probative for a TDIU.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  When VA has actual notice that a claimant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  In this case, the Veteran provided a copy of the decision; however there is no indication that VA has requested the underlying supporting medical records.  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration. 38 C.F.R. § 3.159 (c)(2).  On remand, the Veteran's complete Social Security records must be added to the claims file.

Accordingly, these matters are REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. All efforts to obtain this evidence must be documented and associated with the file.

2.  Issue a Statement of the Case to the Veteran and his representative addressing the issue of the propriety of the reduction of the disability evaluation for the Veteran's residuals of avulsion fracture to the left ankle from 20 percent to 10 percent, effective June 1, 2015. The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302 (b). If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

3.  Then, readjudicate the claims.  If the benefits sought on appeal is not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
H. SEESEL
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2017).





